LANDAU, J.,
concurring. I agree with the result reached by the majority. I write separately, however, because I believe the following additional analysis is necessary to reach the majority’s conclusion.
The plaintiff claims, in part, that his illness and claimed incompetence raise a genuine issue of material fact. This claim is unfounded for the following reasons.
*69“If the plaintiff were legally incompetent to sue or his access to the courts were impaired, the statute could not commence the limitations period running until he regained his legal competency; otherwise, through no fault of his own, he could be barred from any redress and thus become a legally helpless and vulnerable target for any careless or malicious person. See Hobart v. Connecticut Turnpike Co., 15 Conn. 145, 148 [1842], Furthermore, in no case does the law deprive an insane person or a person under a disability of access to the courts in order to seek redress, but a court may make provision to insure that such person’s interests are well represented. See, e.g., General Statutes §§ [17a-524] (habeas corpus), [45a-655] (conservators), [45a-132] (guardian ad litem), 52-175 (evidence) . . . .” Kirwan v. State, 168 Conn. 498, 502-503, 363 A.2d 56 (1975). “[0]ne whose thought processes are impaired to the extent of being insane has a legal capacity to sue or be sued, provided he has not been formally adjudicated an incompetent and placed under the guardianship of another. . . . The court may, as the circumstances warrant, appoint a guardian ad litem to ensure that the interests of the person who may be incompetent are adequately protected.” (Citations omitted.) Ridgeway v. Ridgeway, 180 Conn. 533, 539, 429 A.2d 801 (1980).
The facts in the record clearly demonstrate that the plaintiff retained counsel to represent his interests against the town approximately one month after he was allegedly injured. The attorney knew of the plaintiffs illness just prior to the scheduled meeting with a representative of the town’s insurance carrier. In his affidavit in support of his objection to the town’s motion for summary judgment, the plaintiff attested that his wife made all decisions for him during the time in which he was unable to make them for himself. The plaintiffs wife attests in her affidavit, also in support of the objection to summary judgment, that she is a registered nurse *70with extensive experience, that she recognized the seriousness of her husband’s illness and that she made all decisions for her husband during his illness. The record contains no evidence that the plaintiffs wife or attorney took any steps to have the plaintiff adjudicated incompetent and to have a guardian appointed to protect his rights.
The plaintiff further claims that the affidavits filed in support of his objection to the town’s motion for summary judgment raise a genuine issue of material fact and that the trial court should have held a hearing on the issue. See Ridgeway v. Ridgeway, supra, 180 Conn. 538. The plaintiff fails to distinguish pleadings from facts raised in an affidavit. “Affidavits are not pleadings, however, and a plaintiff cannot, under the guise of fortifying the complaint, present an entirely new cause of action or expand the scope of his cause of action by means of [an affidavit]. . . . The issue must be one which the party opposing the motion is entitled to litigate under his pleadings and the mere existence of a factual dispute apart from the pleadings is not enough to preclude summary judgment.” (Citation omitted.) Shuster v. Buckley, 5 Conn. App. 473, 477, 500 A.2d 240 (1985). Under the facts of this case, we need not decide whether the statute of limitations would have been tolled if the plaintiff had pleaded incompetency in his complaint or as a reply to the town’s first special defense alleging that the action was time barred.
Regardless of the plaintiffs claimed incompetence between May 19 and July 5, 1995, he makes no claim of incompetence for the two months immediately preceding the tolling of the statute of limitations. He was represented by an attorney who first acted on his behalf in October, 1993, and, in fact, signed a demand letter in August, 1995. There are no facts to explain why the plaintiff did not commence an action against the town *71on or before September 10,1995. Therefore, there exists no genuine issue as to any material fact and the motion for summary judgment was properly granted.